



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:


Sutherland 
          v. The Attorney General of Canada,







2008 
          BCCA 27



Date: 20080123

Docket: CA032930

CA032931

Between:

Wilfred 
    Gary Sutherland and others

Respondents

(
Plaintiffs
)

And

The 
    Attorney General of Canada

The 
    Vancouver International Airport Authority

Appellants

(
Defendants
)




Before:


The 
          Honourable Chief Justice Finch




The 
          Honourable Madam Justice Prowse




The 
          Honourable Madam Justice Huddart








A.D. 
          Borrell

M. 
          Booker



L. 
          Lachance


Counsel for the Appellant Vancouver International Airport 
          Authority



Counsel for the Appellant The A.G. of Canada




J.R. 
          Shewfelt


Counsel for the Respondents




Place 
          and Date of Hearing:


Vancouver, British Columbia




November 21, 2007




Place 
          and Date of Judgment:


Vancouver, British Columbia




January 23, 2008








Written 
          Reasons by
:




The 
          Honourable Chief Justice Finch




Concurred 
          in by:




The 
          Honourable Madam Justice Prowse

The 
          Honourable Madam Justice Huddart



Reasons 
    for Judgment of the Honourable Chief Justice Finch:

I. INTRODUCTION:

[1]

FINCH, C.J.B.C.
: This appeal involves the review of a trial judges 
    exercise of discretion in apportioning costs between parties based on their 
    respective successes on discrete issues in the proceedings.

[2]

The defendants appeal the order of the Supreme Court of British Columbia 
    pronounced 1 April 2005 and entered 2 November 2006 apportioning costs between 
    the parties, despite the defendants success in having the action dismissed 
    in its entirety on appeal to this Court.

[3]

At trial, the learned trial judge gave judgment in the plaintiffs 
    favour, holding the defendants liable in nuisance and rejecting the defence 
    of statutory authority: 2001 BCSC 1024, (2001) 202 D.L.R. (4th) 310.

[4]

On the defendants appeal to this Court, we held in a judgment pronounced 
    3 July 2002 that the learned trial judge did not err in holding that the defendants 
    conduct in the operation of a runway at Vancouver International Airport constituted 
    a private nuisance.  We held, however, that the trial judge did err in holding 
    that the Attorney General and others had not met the onus of establishing 
    the defence of statutory authority, a complete answer to the plaintiffs claims: 
    2002 BCCA 416, (2002) 215 D.L.R. (4th) 1.  In subsequent reasons pronounced 
    10 January 2003, we held that the defendants were entitled to their costs 
    of the appeal, except for one-half of the disbursements incurred for the preparation 
    of the appeal books and transcripts, and one-half days costs of the appeal 
    in respect of the nuisance issues, which were disallowed: 2003 BCCA 14.  The 
    issue of costs in the Supreme Court of British Columbia was remitted for disposition 
    by the trial judge.

[5]

In his ruling on costs of 1 April 2005, reported at 2005 BCSC 479, 
    (2005) 15 C.P.C. (6th) 368, the learned trial judge ordered that:

(1)        
    the plaintiffs are entitled to 25/39ths of all their properly assessable costs 
    and the defendants are each entitled to 14/39ths of all their respective properly 
    assessable costs;

(2)        
    costs shall be assessed at scale 5;

(3)        
    costs relating to the class proceeding certification application in this action 
    are not assessable; and

(4)        
    costs of the apportionment application and of the application to settle the 
    order will be as now settled for the action.

[6]

The proportion of costs awarded to the parties was arrived at on the 
    basis that the trial lasted 39 days, 25 of which were occupied with the issue 
    of nuisance, on which the plaintiffs succeeded in this Court, and 14 of which 
    were occupied with the defence of statutory authority, the issue on which 
    the defendants succeeded in having the action dismissed.

[7]

Applications to apportion 
    costs are not a regular part of litigation. They should be confined to relatively 
    rare cases:
British Columbia v. Worthington (Canada) Inc. et al
(1988), 32 C.P.C. (2d) 166, 29 B.C.L.R. (2d) 145 (C.A.)
(Worthington)
.

[8]

The learned trial judge held that this was one of the rare cases where 
    the apportionment of costs permitted under Rule 57(15) of the
Rules 
    of Court
was manifestly fair and just.  That rule reads:

The 
    court may award costs that relate to some particular issue or part of the 
    proceeding or may award costs except so far as they relate to some particular 
    issue or part of the proceeding.

[9]

Despite the deference which this Court shows to discretionary decisions 
    by trial judges on matters of costs, I am of the view that there is no justification 
    in principle for depriving the defendants of their full costs at trial, or 
    for apportioning costs between the parties as the trial judge ordered.  For 
    the reasons that follow, I would allow the appeal, set aside paras. 1 and 
    4, and affirm paras. 2 and 3 of the trial judges order on costs.  I would 
    award both defendants their full costs at trial without apportionment on scale 
    5.

II. FACTS:

[10]

This action arose from the construction of the north runway at Vancouver 
    International Airport (YVR).  The runway opened on 4 November 1996.  The airport 
    is owned by the federal government, represented in this litigation by the 
    Attorney General for Canada.  The Vancouver International Airport Authority 
    operates the airport under a lease from the federal government, granted by 
    the Ministry of Transport.

[11]

The plaintiffs are resident land owners in a neighbouring subdivision, 
    whose properties are located almost directly under the flight path of aircraft 
    landing on the north runway.  They allege that the noise caused by use of 
    the runway creates an unreasonable interference with the use and enjoyment 
    of their properties.  The plaintiffs sought damages for that nuisance.

[12]

The defendants denied the allegation of nuisance and pleaded the defence 
    of statutory authority.  They contended that the construction, maintenance 
    and operation of the runway was specifically authorized under the
Aeronautics 
    Act
, the Canadian Aviation Regulations, and an Order in Council of 
    the Federal Government.  They said the runway was an undertaking authorized 
    by statute, and that any noise nuisance caused by its operation was the inevitable 
    result of the authorized activity.

[13]

Throughout the proceedings the plaintiffs sought to have all issues 
    tried at the same time.  In pre-trial proceedings, the plaintiffs argued that 
    the overall factual inquiry, including the plaintiffs evidence as to aircraft 
    noise, was relevant to the defence of statutory authority.  The Airport Authority, 
    however, submitted that the defence of statutory authority could be tried 
    separately.  The Attorney General for Canada supported that position.

[14]

The plaintiffs resisted the defendants proposal.  They said that the 
    defence of statutory authority could not be tried in the abstract, and insisted 
    that all issues be tried together.  The defendants did not move to have the 
    defence of statutory authority tried in a summary manner under the
Rules

of Court
.

[15]

In the result, the action proceeded to trial on all liability issues. 
     The nuisance issue took 25 trial days to litigate.  The defence of statutory 
    authority took up a further 14 days.

[16]

The learned trial judge held that a nuisance had been created, and 
    that the defence of statutory authority had not been made out.  This Court 
    upheld the trial judges determination that a nuisance had been created, but 
    held that the defence of statutory authority was proven, and was a complete 
    answer to the plaintiffs claims.  The action was dismissed.

III. 
    TRIAL JUDGES REASONS ON COSTS:

[17]

The learned trial judge reviewed the parties positions on costs.  
    The plaintiffs applied for an order that they were entitled to all costs at 
    trial, or alternatively, costs relating to the issue of nuisance.  They said 
    that in the event the defendants were entitled to any costs, they were entitled 
    to assess only one bill of costs between them.

[18]

The defendants opposed the plaintiffs application.  Each sought an 
    order for costs against the plaintiffs.

[19]

The learned trial judge found that this was an appropriate case to 
    apportion costs under Rule 57(15), quoted above at para. 8.  The judge held 
    that there were three fundamental criteria to consider in a decision to apportion 
    costs, namely:

(1) 
           there must be separate or distinct issues clearly delineated;

(2)        the use of court time and the expenditure 
    of resources must be taken

into 
    account;

(3)        the purpose of Rule 57(15) is to effect a 
    just result between the parties.

[20]

With respect to the third factor, the learned trial judge said:

[17]      
    The third criteria requires recognition that the purpose of Rule 57(15) is 
    to effect a just result between the parties.  When it will be manifestly 
    fair and just to apportion is fact dependent.  [
British Columbia 
    v. Worthington

(Canada) Inc.
(1988), 29 B.C.L.R. (2d) 
    145 (C.A.)].

[18]      
    The plaintiffs argue, with considerable merit, that the severity of the interference 
    with private property, at least in respect of the location of the test plaintiffs 
    properties, give credence to the observation of Esson J.A. in
Worthington
that the defendants should not have thought they had much chance 
    of success in denying the existence of a basic finding of nuisance.

[19]      
    The defendants ignored the studied recommendation of the EARP Panel which 
    clearly defined the inference [interference] with use and enjoyment of property 
    that would occur by the construction of the north runway and the need to compensate 
    affected owners.  The defendants also ignored the dramatic and relatively 
    consistent evidence of persons living in the affected areas, even allowing 
    for some exaggeration of those involved in the litigation.

[21]

In deciding to apportion costs, the learned trial judge concluded:

[42]      
    In the totality of the evidence there is some overlap between the issues of 
    nuisance and the inevitable result aspect [of] statutory authority.  
    That admixture was not significantly large and I am of the view it did 
    not distract from the basic nuisance issues being essentially discrete, capable 
    of an assessment as portions of trial time, and did not detract from essentially 
    distinct questions of fact or law.

[43]      
    I conclude that the circumstances here qualify as one of the rare cases where 
    an apportionment of costs pursuant to Rule 57(15) is manifestly fair and just 
    to allow costs on an issue in favour of a party despite overall loss of the 
    action on a separate issue.  I am of the view that the threshold test 
    for apportionment is met, that costs can be assessed in respect of court time 
    and resources, and that a just and fair result can be achieved that reflects 
    the success of the plaintiffs on the base nuisance issue within the overall 
    context of the ultimate success of the defendants on the statutory authority 
    defence.

[44]      
    The trial lasted 39 days.  I apportion to the plaintiffs pursuant to Rule 
    57(15) in relation to the nuisance issue their costs and disbursements based 
    upon 25 days of trial.  The defendants will be entitled to their costs 
    and disbursements, except in relation to the nuisance issue, based on 14 days 
    of trial.

[22]

The judge also held that both defendants were entitled to their separate 
    assessable costs and disbursements.  That conclusion is not an issue on this 
    appeal.

IV. 
    ISSUES:

[23]

The defendants say the learned trial judge erred in principle in awarding 
    costs to the unsuccessful plaintiffs.  Specifically, the Airport Authority 
    says the learned trial judge failed to exercise his discretion under Rule 
    57(15) in a judicial manner, because he applied the wrong test for apportionment, 
    ignored a relevant factor, acted arbitrarily, and wrongly characterized this 
    case as so rare or special as to warrant deviation from the general rule 
    that costs go to the successful party.

V. 
    DISCUSSION:

[24]

The standard for review of a trial judges order for costs is high. 
     The Court of Appeal is justified in interfering with the trial judges exercise 
    of discretion only if the trial judge misdirects himself, or his decision 
    is so clearly wrong as to amount to an injustice:
Fraser River Pile 
    & Dredge Ltd. v. Can-Dive Services Ltd.
(2002), 2002 BCCA 219, 
    100 B.C.L.R. (3d) 146 (C.A.) at para. 7 and
Laurin v. Ford Credit Canada 
    Ltd.
(1992),

20 B.C.A.C. 73, 22 C.P.C. (3d) 141, 86 
    B.C.L.R. (2d) 282 (C.A.) at 284.  Misdirection may include making an error 
    as to the facts of the case, taking into consideration irrelevant factors 
    or failing to take into account relevant factors, all of which would amount 
    to an error in principle:
Elsom v. Elsom,
[1989] 1 S.C.R. 1367 
    at 1377.

[25]

In the case at bar, the trial judge misdirected himself in apportioning 
    costs under Rule 57(15).  He failed to take a relevant factor into consideration, 
    namely that the defendants, the parties who were ultimately successful, did 
    not prolong the case unnecessarily through their conduct with respect to the 
    nuisance issue (the issue on which they failed).  The trial judge also took 
    an irrelevant factor into consideration in suggesting that the defendants 
    should not have thought they had much chance of success in defending against 
    the allegation of nuisance.  Lastly, he misdirected himself in finding that 
    the defendants ignored the recommendation of the EARP Panel.  As a result 
    of these errors, this Court is justified in interfering with the trial judges 
    order for costs.


[26]

The general rule of costs stipulates that absent special considerations, 
    a successful litigant has a reasonable expectation of obtaining an order for 
    the payment of his costs:  see
Currie v. Thomas

(1985), 
    19 D.L.R. (4th) 594 (B.C.C.A.) at 608.  This rule has been codified in Rule 
    57(9) of the
Rules of Court
, which provides that:

Subject to subrule (12), costs of and incidental to a proceeding shall 
    follow the event unless the court otherwise orders.

[27]

In the case at bar, the defendants were ultimately successful in defeating 
    the plaintiffs claim in its entirety.  Thus, unless special circumstances 
    can be established that would warrant depriving the defendants of an award 
    of costs following trial, the defendants should receive their costs.

[28]

One exception to the general rule for costs is set out in Rule 57(15) 
    of the
Rules of Court.
As noted above, this rule provides that:

The court may award costs that relate to some particular issue or part 
    of the proceeding or may award costs except so far as they relate to some 
    particular issue or part of the proceeding.

[29]

A plain reading of the rule appears to give the judge a broad discretion 
    to award costs to an unsuccessful party, or to deny costs to a successful 
    party, with respect to an identifiable issue or part of the proceeding.  As 
    with every discretionary power, it must be exercised on a principled basis.

[30]

British Columbia 
    v. Worthington (Canada) Inc.
is the leading case with respect to the application of Rule 57(15).  It 
    affirms that under Rule 57(15) the Court has full power to determine by whom 
    the costs related to a particular issue are to be paid.  As Esson J.A. states 
    in
Worthington
, the discretion of trial judges under Rule 57(15) 
    is very broad, and must be exercised judicially, not arbitrarily or capriciously. 
     There must be circumstances connected with the case which render it manifestly 
    fair and just to apportion costs.

[31]

The test for the apportionment of costs under Rule 57(15) can be set 
    out as follows:

(1)        the party seeking apportionment must establish that there are 
    separate and discrete issues upon which the ultimately unsuccessful party 
    succeeded at trial;

(2)        there must be a basis on which the trial judge can identify 
    the time attributable to the trial of these separate issues;

(3)        it must be shown that apportionment would 
    effect a just result.

[32]

In this case, the first and second branches of the test for apportionment 
    are satisfied.  The plaintiffs allegation of nuisance, and the defence of 
    statutory authority, can be seen as separate and discrete issues.  In addition, 
    the trial judge was able to identify the time attributable to the trial of 
    these separate issues.  The trial lasted 39 days,
25 
    of which were occupied with the issue of nuisance, and 14 of which were occupied 
    with the defence of statutory authority.

[33]

However, in my respectful opinion, the trial judge erred in determining 
    that the plaintiffs satisfied the third branch of the test for apportionment. 
     In the circumstances of this case, it would not be manifestly just or fair 
    to apportion costs as did the trial judge.
There was no basis for denying the defendants their costs 
    on the issue of nuisance and, even more clearly, no basis for awarding costs 
    on that issue to the plaintiffs.

[34]

The trial judge first erred by failing to consider a relevant factor, 
    namely that the defendants, the parties that were ultimately successful, did 
    not prolong the case unnecessarily through their conduct with respect to the 
    nuisance issue (the issue which they lost).

[35]

A party might prolong a case unnecessarily in various ways.  One way 
    would be by raising an unnecessary issue: see
Webber v. Canadian Aviation 
    Insurance Managers Ltd.
(2003)
,

2003 BCSC 274, 29 C.P.C. 
    (5
th
) 226, [2003] B.C.J. No. 381 (QL) (S.C.) at para. 23;
Van 
    Halteren v. Wilhelm
(1997), 22 C.P.C. (4
th
) 319 (B.C.S.C.) 
    at 326.  Another would be by raising a spurious or unsupportable defence to 
    an issue raised by the other party.  A third way to prolong a case unnecessarily 
    would be to over litigate an issue properly raised by either party.  In 
    such cases it could be unfair to the party that is ultimately unsuccessful 
    to have to pay costs for issues raised or prolonged unnecessarily by the other 
    party.  In order to remedy such unfairness, the judge may exercise his or 
    her discretion to award costs to the party who succeeded on a particular issue, 
    but lost overall.

[36]

In this case, there was no evidence that the defendant prolonged the 
    case unnecessarily through its conduct with respect to the issue of nuisance. 
     The defendants did not introduce the issue of nuisance into the litigation. 
     That cause of action was advanced by the plaintiffs.  In fact, the defendants 
    sought, throughout the pre-trial process, to avoid a trial on the issue of 
    nuisance by having the defence of statutory authority resolved first.  The 
    effect of this proposal would likely have been a shorter, simpler trial.  The 
    plaintiffs resisted that course of action.  They succeeded in persuading the 
    court to try all issues together.


[37]

Moreover, not only did the defendants not raise the issue of nuisance, 
    but the trial judge did not find that the defendants inflated or over litigated 
    that issue.  The plaintiffs contended that the defendants led unnecessary 
    and irrelevant evidence on the issue of nuisance, such as evidence related 
    to noise levels both at the airport and elsewhere in the city, as well as 
    expert evidence on the science of noise metrics.  The learned trial judge 
    referred to and summarized some of this evidence at trial (see reasons for 
    judgment at trial para. 29 and following).  The judge did not conclude that 
    this evidence was irrelevant or unnecessary.  Rather, he held:

[68]      
    All the various forms of relevant evidence must be considered and weighed 
    to determine if the aircraft noise in issue "is an inconvenience materially 
    interfering with the ordinary physical comfort of human existence, not merely 
    according to elegant or dainty modes and habits of living, but according to 
    plain and sober and simple notions" (citations omitted).

[38]

The fact that the defendants did not raise the nuisance issue, and 
    did not inflate or over litigate the issue, are circumstances that weigh 
    against a determination that apportionment of costs is needed to effect a 
    just result.  The trial judge erred by not taking these factors into consideration 
    before awarding the plaintiffs costs on the nuisance issue.

[39]

The trial judge also erred by taking an irrelevant factor into consideration. 
    At para. 18 of his reasons on costs, the learned trial judge, as part of his 
    justification for apportioning costs, suggests that the defendants should 
    not have thought they had much chance of success in defending against the 
    allegation of nuisance.  With respect, this consideration is irrelevant in 
    determining whether it would be fair to apportion costs.  As responsible public 
    bodies, the defendants were entitled to defend, by all lawful means, against 
    their alleged liability, including a denial of the alleged nuisance.  The 
    suggestion that the defendants should not have thought they had much chance 
    of success could be relevant if the defendants had raised the issue knowing 
    that to be so.  In such a situation, the defendants could be considered as 
    having unnecessarily prolonged the trial. However, as noted above, the defendants 
    did not raise the issue of nuisance, and there was no evidence that the defendants 
    unnecessarily prolonged the case through its litigation of the nuisance issue.

[40]

Lastly, the trial judge misdirected himself in finding that the defendants 
    ignored the recommendation of the EARP Panel.  At para. 19 of his reasons 
    on costs, the trial judge says the defendants ignored important evidence 
    supporting the allegations of nuisance.  A fair reading of the trial judges 
    reasons on liability does not support the inference that the defendants ignored 
    any evidence, nor does he say that in those reasons.

[41]

At paras. 11 and 12 of the trial judges reasons on liability he said:

[11]      The Ministry of Transport accepted most of the recommendations 
    of EARP.  It did not, however, accept the recommendation to identify and compensate 
    those adversely affected by noise.  It chose instead to address the problem 
    of noise in surrounding areas by requiring certain noise abatement procedures, 
    including limiting traffic landing on the runway and placing a daily landing 
    curfew from 10:00 p.m. to 7:00 a.m.

[12]      The commencement of lawsuits was an understandable reaction 
    to the governments decision not to negotiate compensation for those directly 
    affected by noise attributed to the operation of aircraft on the third runway

[42]

The defendants chose not to adopt the recommendation of the EARP Panel 
    which recommended compensation for those adversely affected by noise.  To 
    say, as the trial judge does at para. 19 of his reasons on costs, that the 
    defendants ignored this recommendation suggests indifference or bad faith 
    on their part.  There is nothing in the reasons at trial to warrant such inferences.  
    A more logical and coherent inference from the defendants decision not to 
    pay compensation is that they were advised, or were of the opinion, that they 
    did not have a legal obligation to do so.  The same may be said of the defendants 
    response to the evidence of the affected residents.

VI. 
    CONCLUSION:

[43]

It is not uncommon for the Crown to defend against the claim of government 
    interference with individual rights by relying on the defence of statutory 
    authority.  Where the defence is successful, the result from the plaintiffs 
    perspective is often unfortunate, and may appear unfair.  In this case a nuisance 
    has been caused to many persons without any redress.  With respect, that without 
    more does not qualify the case as a rare or special case warranting the apportionment 
    of costs permitted under Rule 57(15).

[44]

In my respectful opinion, the trial judge erred in apportioning costs 
    under Rule 57(15).  He failed to take a relevant factor into consideration, 
    namely that the defendants, the parties who ultimately succeeded, did not 
    prolong the case unnecessarily through their conduct of the nuisance issue. 
     He took an irrelevant factor into consideration in suggesting that the defendants 
    should not have thought they had much chance of success in defending against 
    the allegation of nuisance.  Lastly, he misdirected himself in finding that 
    the defendants ignored the recommendation of the EARP Panel.  As a result 
    of these errors, this Court is justified in interfering with the trial judges 
    order for costs.


[45]

I would allow the appeal, and grant the relief set out in para. 9 above.

The Honourable Chief Justice Finch

I agree:

The Honourable Madam Justice Prowse

I agree:

The Honourable Madam Justice Huddart


